Citation Nr: 1441025	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-24 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 40 percent for a service-connected herniated disc and spinal stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1974 through June 1993. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

A rating decision in January 2013 granted service connection with an evaluation of 10 percent for the Veteran's left and right lower extremity neuropathy, secondary to service-connected low back lumbar strain (characterized herein as herniated disc and spinal stenosis).  No notice of disagreement (NOD) has been received for the January 2013 rating decision.  Accordingly, the issue of entitlement to increased ratings for left and right lower extremity neuropathy is not presently before the Board.  See Ellington v. Peake, 541 F.3d. 1364 (Fed. Cir. 2008).

The issue of entitlement to service connection for chronic blistering and abrasions of the left and right feet, secondary to service-connected left and right lower extremity neuropathy, has been raised by the Veteran's September 2011 substantive appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The Virtual VA and VBMS records have been reviewed.


FINDING OF FACT

The Veteran has not had and does not have unfavorable ankylosis of the entire thoracolumbar spine, nor has he experienced incapacitating episodes of intervertebral disc syndrome having a total duration of at least six weeks during a twelve-month period. 

CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for a herniated disc and spinal stenosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  The Board finds that VA has satisfied its duties to the Veteran under the VCAA.  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.   See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  

In a May 2009 letter, the Veteran was provided the notice required by the VCAA.  The Board further notes that, in the present case,  notice was issued prior to the December 2009 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the Veteran. 

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA medical records.  No non-VA medical records relevant to the issues on appeal are known to exist.  The Veteran was also afforded a VA medical examination in November 2009.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received. 

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.   38 C.F.R. § 3.327(a).  The requirement that VA provide a contemporaneous examination "does not automatically, based on the mere passage of time, without more, render inadequate a medical examination."  Palczewski v. Nicholson, 21 Vet.App. 174, 180 (2007).

There is adequate medical evidence of record to make a determination as to the Veteran's service-connected disability since he was last examined.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues on appeal has been met.  
38 C.F.R. § 3.159(c)(4).  Adjudication of the Veteran's claims at this time is warranted.

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.
 
Review of the entire recorded history of a disability is necessary in adjudicating a claim for increased rating.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40  state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40 ). 

In this case, the Veteran's herniated disc and spinal stenosis with radiculopathy and neuropathy is currently rated 40 percent under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5237. This back disorder is evaluated herein under the General Rating Formula for Diseases and Injuries of the Spine.  The General Rating Formula provides for only two ratings above 40 percent.  A 50 percent rating requires evidence of unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.  

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine, is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision;  restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration;  gastrointestinal symptoms due to pressure of the costal margin on the abdomen;  dyspnea or dysphagia;  atlantoaxial or cervical subluxation or dislocation;  or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 




Analysis 

The Veteran has not alleged that he experiences unfavorable ankylosis of all or part of the spine, as contemplated by Diagnostic Code 5237.  In his February 2009 claim for an increased rating, the Veteran stated that his hip and spine conditions had caused nerve damage in his feet.  In his November 2010 notice of disagreement,   the Veteran reiterated his allegation that his spine condition had caused bilateral neuropathy of the lower extremities.  In his September 2011 substantive appeal, the Veteran stated that epidural steroid injections were no longer effective in treating his spinal stenosis; however, the only symptom the Veteran described as a result was ongoing bilateral neuropathy.  (As discussed in the Introduction to this decision, no claim regarding the Veteran's bilateral neuropathy is presently before the Board.)

No medical evidence of record indicates that the Veteran experiences unfavorable ankylosis or its functional equivalent.  An October 2008 VA treatment record showed lumbosacral spine tenderness on palpation and pain on motion, but normal appearance and no step deformity, with normal gait, balance, and stance.  A June 2009 treatment record shows lumbar spine tenderness on palpation and muscle spasms, but no step deformity.  Balance, gait, and stance were normal.  A July 2009 treatment record reflects midline lower back pain, not worse with movement, with back stiffness, but no motor or balance dysfunction.  

On VA compensation examination in November 2009, the Veteran experienced difficulty in forward flexion past 30 degrees after repetitive motion testing, due to reported pain and spasms.  Prior to repetitive motion testing, extension was limited to ten degrees, left lateral flexion to 25 degrees, and right lateral flexion to 20 degrees.  However, the examiner noted that ankylosis was not present.  No subsequent VA treatment records indicate the presence of unfavorable ankylosis or its functional equivalent. 

The Board has also considered whether an increased rating is warranted via application of Diagnostic Code 5243, concerning intervertebral disc syndrome.  Ratings under this diagnostic code are based on either the General Rating Formula for Diseases and Injuries of the Spine or on the basis of incapacitating episodes, whichever method results in a higher rating.  The only rating in excess of 40 percent under Diagnostic Code 5243 is a rating for 60 percent, which requires incapacitating episodes have a total duration of six weeks in the past twelve months.

However, the evidence of record does not establish a history of any incapacitating episodes, as defined by Note 1 to Diagnostic Code 5243.  An "incapacitating episode" is defined as as "a period of acute signs and symptoms due to [IVDS] that requires bed rest prescribed by a physician and treatment by a physician."  The November 2009 compensation examination report stated that the Veteran had experienced three incapacitating episodes of IVDS, each following an epidural injection, but did not state the duration of these episodes.  Elsewhere in the report, the examiner noted that the Veteran reported he had missed 10-12 days of work in the past twelve months due to his spine condition.  However, review of the record reveals that the Veteran has not been prescribed bed rest following epidural steroid injections.  The Veteran was given epidural steroid injections in May, June, and December 2009, and February 2010.  The Veteran was never prescribed bed rest in these treatment sessions, and did not report a need for bed rest due to epidural injections in subsequent treatment records.   As such, Diagnostic Code 5243 cannot serve as a basis for an increased rating on the basis of incapacitating episodes at any time during the appellate period.  There are no other relevant code sections for consideration. 

The Board has considered the effect of pain upon the Veteran's functioning.  However, the provisions of 38 C.F.R. §§ 4.40 and 4.45 are inapplicable to the Veteran's claim for an increased rating, because the Veteran already is at the maximum rating based upon limitation to range of motion.  Diagnostic Code 5237 would produce a rating in excess of 40 percent only if the Veteran experienced unfavorable ankylosis of (at a minimum) the entire thoracolumbar spine, and Diagnostic Code 5243 would produce a rating in excess of 40 percent only if the Veteran experienced incapacitating episodes of intervertebral disc syndrome having a total duration of at least six weeks during a twelve-month period.  Neither rating would be predicated upon a loss of range of motion short of ankylosis.  See Johnson v. Brown, 9 Vet.App. 7 (1996).

The Board has also considered whether a higher evaluation could be granted based upon separate evaluations for associated neurological abnormalities.  In this regard, the Veteran has consistently denied having bladder or bowel incontinence.  Thus the only neurological abnormalities involve the bilateral lower extremities which have already been separately evaluated and as explained in the introduction are not presently part of the current appeal.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 
38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009). 

As noted above, the Veteran's service-connected back disability is productive of pain, limited motion, and functional impairment.  The regulations expressly consider limitation of motion, the effect of incapacitating episodes, and associated neurological symptoms.  The regulations also expressly contemplate interference with sitting, standing, and weight-bearing.  38 C.F.R. § 4.45 (f).  Additionally, applicable caselaw mandates the Board consider the overall functional effect of symptoms such as pain, limited motion, fatigability, weakness, incoordination and other symptoms. See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Accordingly, all of the Veteran's symptoms are contemplated by the current Diagnostic Code.  Moreover, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance as to render the schedular rating criteria inadequate.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014). The rating criteria are therefore adequate to evaluate the Veteran's back disability and referral for consideration of an extraschedular rating for is not warranted.




ORDER

A rating in excess of 40 percent for a service-connected herniated disc and spinal stenosis is denied.


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


